Proceeding pursuant to CPLR article 78 to review a determination of the Appeals Board of the Administrative Adjudication Bureau of the New York State Department of Motor Vehicles, dated July 30, 1985, which found the petitioner guilty of speeding, in violation of Vehicle and Traffic Law § 1180, and imposed a fine.
Adjudged that the determination is confirmed and the proceeding is dismissed on the merits, with costs.
A review of the record establishes that the Department of Motor Vehicles sustained its burden of proving by clear and convincing evidence (see, Vehicle and Traffic Law § 227 [1]), that the petitioner violated Vehicle and Traffic Law § 1180 by operating a vehicle at a speed of 68 miles per hour in an area posted with a 50-mile-per-hour limit (see, Matter of Graf v Foschio, 102 AD2d 891; see also, Silver v State of New York Dept. of Motor Vehicles, 108 AD2d 848, 849). Bracken, J. P., Neihoff, Kooper and Sullivan, JJ., concur.